PER CURIAM.
The state properly concedes that appellant could not be sentenced to ten years of drug offender probation because he was not eligible to receive drug offender probation in this case. See § 948.20(1), Fla. Stat. (2014). Accordingly, we reverse the imposition of drug offender probation and remand with directions that the trial court resentence ■ appellant without imposing *468drug offender probation. We otherwise affirm appellant’s judgment and sentence without comment.
Affirmed in part, reversed in part, and remanded with directions.
ROBERTS, C.J. and LEWIS, J., concur; BENTON, J., dissents with opinion.